Citation Nr: 0620085	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Kramer, Law Clerk





INTRODUCTION

The appellant had active military service from September 1957 
until September 1959.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2003 rating decision in 
which the RO denied service connection for hearing loss and 
tinnitus.  The appellant filed a notice of disagreement (NOD) 
in September 2003 and the RO issued a statement of the case 
(SOC) in January 2006.  The appellant filed a VA Form 9 
(Appeal to the Board of Veterans' Appeals) in January 2004.

For the reasons expressed below, this matter is being 
remanded to RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  For VA purposes, impaired hearing is considered to a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

Initially, the Board notes that the veteran's service medical 
records are unavailable. The National Personnel Records 
Center (NPRC) reported that the records may have been 
destroyed in a fire at the Records Center in 1973.  As a 
result, there is no evidence of in-service hearing loss.  In 
the rating action on appeal, the RO denied the claim, in 
part, on that basis.  However, the absence of in-service 
evidence of hearing loss is not fatal to the claim, see 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Pertinent post-service evidence includes the report of a June 
2002 audiological evaluation reflecting an assessment 
moderate to severe sloping sensorineural hearing loss in both 
ears.  Although the report of audiometric testing then 
conducted reflects pure tone thresholds reported in graph 
(versus numeric) form, these results, along with reported 
discrimination scores, appear to reflect possible hearing 
loss to an extent recognized as a disability for VA purposes.  

The appellant has stated that he worked as an Industrial 
Engineer and experienced  acoustic trauma while conducting 
lab tests; he has identified, but not provided any statements 
from, former service comrades who could corroborate his 
assertions in this regard.  In a November 2002 statement, a 
private physician noted that the appellant's hearing loss 
"could possibly have been caused by the [in-service] lab 
tests" as described by the appellant, and an August 2003 
letter from another private physician relates the appellant's 
description of in-service acoustic trauma.  Collectively, 
this evidence suggests a possible in-service injury (claimed 
acoustic trauma), and a possible nexus between that injury 
and service.  

In light of the above, and given the heightened duty-to-
assist and inform the veteran of alternate evidence that 
might be used in place of missing service medical records 
(see, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370 
(2005)), the Board finds that further RO notification and 
development action is warranted in this appeal.  

First, the RO should give the appellant another opportunity 
to present information and/or evidence pertinent to his 
claims for service connection for hearing loss and for 
tinnitus.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West  Supp. 2004) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The RO 
should request that the appellant furnish all evidence in his 
possession, and RO should also ensure that its letter meets 
the notice requirements of Dingess/Hartman as regards the 
five elements of a claim for service connection, as 
appropriate.  The RO should specifically invite the appellant 
to submit statements from former service comrades that 
corroborate his claims of his in-service acoustic trauma

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).  .

Then, the RO should obtain testing results and medical 
findings to establish whether he has each of the claimed 
disabilities, and, if so, a more definitive opinion as to 
whether each such disability is medically related to service, 
to include claimed in-service acoustic trauma.  The Board 
finds that such results and opinion are needed to fairly 
resolve the claim on appeal.  See 38 U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
examination by an otolaryngologist (ear, nose and throat 
physician) at an appropriate medical facility. 
The veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claims.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the appropriate VA medical 
facility. 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 C.F.R. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
signed authorization, to enable it to 
obtain any additional evidence pertaining 
to the claim on appeal.  The RO should 
specifically invite the appellant to 
submit statements from former service 
comrades or other lay evidence that 
corroborate his claimed in-service 
acoustic trauma.
 
The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO should 
ensure that its notice to the appellant 
meets the requirements of 
Dingess/Hartman, (cited to above), as 
appropriate.  The RO's letter should 
clearly explain to the appellant that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the appellant responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the appellant to 
undergo VA examination by an 
otolaryngologist (ear, nose, and throat 
physician) at an appropriate medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry, and speech discrimination 
testing, for each ear) should be 
accomplished and all clinical findings 
should be reported in detail.

Based on the audiometry test results, the 
examiner should specifically indicate 
whether the veteran currently has hearing 
loss, in each ear, to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent.)  The examiner should also 
indicate whether the appellant currently 
suffers from tinnitus.

With respect to each diagnosed disability, 
the examiner should render an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the diagnosed disability 
is medically related to the appellant's 
active military service, to particularly 
include claimed acoustic trauma related to 
his activities at Fort Detrick.
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
appellant by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for hearing loss and 
for tinnitus in light of all pertinent 
evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



